Per Curiam.

The question presented in the instant appeal is whether, under the circumstances of the case at bar, appellees are entitled to legal expenses from the estates of the minors.
R.C. 2111.13 states in part:
“When a guardian is appointed to have the custody and maintenance of a ward and to have charge of the education of such ward, if such ward is a minor, his duties are:
“(A) To protect and control the person of his ward;
“(B) To provide suitable maintenance for his ward when necessary, which must be paid out of the estate of such ward upon the order of the guardian of the person of such ward;
“(C) To provide such maintenance and education for such ward as the amount of his estate justifies when the ward is a minor and has no father or mother * * *;
“(D) To obey all the orders and judgments of the probate court touching the guardianship.”
Further, R.C. 2111.14 provides in part:
“In addition to his other duties, every guardian appointed to take care of the estate of a ward shall have the following duties:
a* * *
“(B) To manage the estate for the best interest of his ward;
*42“(C) To pay all just debts due from such ward out of the estate in his hands, collect all debts due to the ward, compound doubtful debts, and appear for and defend, or cause to be defended, all suits against his ward;
“(D) To obey all orders and judgments of the courts touching the guardianship;
“(E) To bring suit for his ward when such suit is for the best interests of such ward; * * *”
It follows that a guardian of the estate of a minor or of the ward may employ legal counsel to initiate or defend a lawsuit on behalf of the estate or ward and that the attendant legal expenses, including attorney fees and court costs, may be recovered by the guardian from the assets of the estate. See, e.g., R.C. 2113.36. However, any legal expenses incurred by the guardian of the person or of the estate must directly benefit the estate or the ward in order to be chargeable to the estate. In re Guardianship of Webb (1967), 11 Ohio Misc. 21, 24 [40 O.O.2d 97]; In re Guardianship of Lloyd (1964), 8 Ohio App. 2d 223 [32 O.O.2d 128].
The court of appeals below reasoned as follows:
“Any time guardians of the persons of incompetent wards are appointed the appointment is constructively for their benefit whether they deem it so or not. In attempting to gain custody or control of the persons of the minors the Wonderlys [appellees herein] were merely executing a trust imposed upon them by law and are entitled to reimbursement for their necessary and reasonable expenditures for legal services involved.”
We do not agree. Absent a specific demonstration that the actions are beneficial to the estate or ward, a guardian may not be reimbursed from the estate for legal expenses incurred in proceedings relating solely to the determination of whether the guardian may serve in that capacity. In the present case, appellees offered no evidence whatsoever that the proceedings initiated by them were beneficial to the minors or their estates.
We conclude therefore that appellees instituted the proceedings to terminate the Herschbergers’ guardianship at their own expense and peril. It is of no consequence that, for a time, appellees succeeded in terminating the existing guardianship and were themselves appointed guardians of the persons of the minors. The simple exchange of guardians, absent a showing of a direct benefit to the estate, does not constructively benefit the minors or their estates. As a consequence, no justification exists in the record before us for ordering appellant, as guardian of the minors’ estates, to pay the legal expenses incurred by appellees out of the estates of the minors.
Accordingly, the judgment of the court of appeals in this regard is reversed and judgment is entered for appellant.

Judgment reversed.

Celebrezze, C.J., W. Brown, Sweeney, Locher, C. Brown and Wise, JJ., concur.
*43Holmes, J., concurs in part and dissents in part.
Wise, J., of the Fifth Appellate District, sitting for J. P. Celebrezze, J.